FERGUSON, Judge,
concurring.
I concur and write separately to add more facts.
De Leon was placed on probation for two counts of grand theft. The guideline score-sheet called for any nonstate prison sanction. When the probation was violated — on more grand theft charges — the trial court sentenced the defendant to concurrent terms of five years imprisonment — a two-cell departure from the one-cell enhancement permitted by the guidelines. As explained in the majority opinion, the court was limited to a one-cell increase. Ree v. State, 565 So.2d 1329 (Fla.1990). Neither can the two-cell departure be sustained on a “temporal proximity” theory — which permits a greater departure where offenses are close in time — because the subsequent offenses were of no greater significance than the earlier episode. Lamoru v. State, 588 So.2d 686 (Fla. 3d DCA 1991).
The cause should be remanded for resen-tencing to a term which does not exceed a one-cell enhancement.